Citation Nr: 9914560	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  99-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.


REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities, and that he is therefore 
entitled to a total rating based on individual 
unemployability by reason of his service-connected 
disabilities.  A review of the record, however, discloses 
that additional development is needed prior to adjudication 
by the Board.  

The law provides that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a) (1998).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1998).

In this case, the veteran asserts that he is unable to secure 
or maintain gainful employment as a result of his service-
connected herniated disc at L5-S1, rated as 60 percent 
disabling.  Service connection also is established for a scar 
on the inguinal region, rated as noncompensably disabling.  
During his videoconference hearing before the Board in March 
1999, the veteran related that he lost his job with LTV Steel 
in 1987 because of his low back disability and has been 
unable to work since then.  He stated that he suffered a 
stroke in 1997, but required a walker and wheelchair to 
ambulate prior to the stroke because of pain and weakness in 
his lower back.  In his February 1998 claim, however, the 
veteran reported that he started using a walker and 
wheelchair as a result of complete kidney failure in November 
1997.  

The record shows that the veteran's service-connected low 
back disability was last examined by the VA in August 1991.  
Therefore, an evaluation of the veteran's low back disability 
is needed prior to review by the Board.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303(a) (1998); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993) (the VA has an affirmative 
duty to assist a claimant in the development of facts 
pertinent to a well-grounded claim.).  This report should 
include a medical opinion as to whether it is at least as 
likely as not that the veteran's service-connected herniated 
disc renders him unable to secure or follow a substantially 
gainful occupation.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded an 
examination of his lumbar spine in order 
to determine the severity and 
manifestations of his low back disability 
and whether the veteran is unable to 
secure or follow a substantially gainful 
occupation due solely to impairment 
resulting from his service-connected back 
disability.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's service-connected 
herniated disc and scar on the inguinal 
region render him unable to secure or 
follow a substantially gainful 
occupation, as opposed to any nonservice-
connected disabilities identified during 
examination.  The examiner is requested 
to review the relevant evidence contained 
in the claims file prior to rendering an 
opinion.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  It is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), so 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


